Case 3:19-cv-02475-AJB-MDD Document 1 Filed 12/24/19 PageID.1 Page 1 of 5




                      Michael Collins, Individually,                '19CV2475 AJB MDD
    On Behalf of All Wrongful Death Beneficiaries,
   and as Proposed Representative of Connie Collins, Deceased.




   ✔




                    ✔




                                                                 U.S. District Court
    Southern District of Iowa
Case 3:19-cv-02475-AJB-MDD Document 1 Filed 12/24/19 PageID.2 Page 2 of 5




           ✔
           ✔
           ✔
           ✔
           ✔
           ✔




                                                Connie Collins




                 Death


    Michael Collins




                                     Michael Collins



                      Atlantic, IA
Case 3:19-cv-02475-AJB-MDD Document 1 Filed 12/24/19 PageID.3 Page 3 of 5




                                                             Atlantic, IA




                                        On or about 06/15/2017-11/02/2017
                ✔
                                                  December 22, 2017




                                         June 24, 2018




          ✔
Case 3:19-cv-02475-AJB-MDD Document 1 Filed 12/24/19 PageID.4 Page 4 of 5




          ✔
          ✔
          ✔
          ✔
          ✔
          ✔
          ✔
          ✔
          ✔




                           ✔


           December 20              19



                                          /s/Shayna E. Sacks
Case 3:19-cv-02475-AJB-MDD Document 1 Filed 12/24/19 PageID.5 Page 5 of 5



 1                                       Shayna E. Sacks
                                         (NY SBN 4184099)
 2
                                         SSacks@napolilaw.com
 3                                       360 Lexington Avenue
                                         11th Floor
 4                                       New York, NY 10017
                                         Telephone: (212) 397-1000
 5                                       Facsimile: (646) 843-7603
 6

 7

 8
                                         Attorneys for Plaintiff
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                           -5-
                             SHORT FORM COMPLAINT FOR DAMAGES
